     Case: 2:17-cv-00720-EAS-EPD Doc #: 65-3 Filed: 05/19/19 Page: 1 of 3 PAGEID #: 1586


                                                                                   Page 1
 1                           GREGORY ANGLIN
 2                 IN THE UNITED STATES DISTRICT COURT
 3                  FOR THE SOUTHERN DISTRICT OF OHIO
 4                           EASTERN DIVISION
 5         - - - - - - - - - - - - - - - - - - - - - - - - - -
           DEAN OBEIDALLAH,              )
 6                                       )
                       Plaintiff,        )
 7                                       )
               vs.                       ) Case No.
 8                                       )
           ANDREW B. ANGLIN, et al.,     ) 2:17 CV 720
 9                                       )
                       Defendants.       )
10         - - - - - - - - - - - - - - - - - - - - - - - - - -
11                       Wednesday, October 31, 2018
                               Tyack Law Firm
12                           536 South High Street
                             Columbus, Ohio 43215
13
14                         DEPOSITION OF GREGORY ANGLIN
15

           - - - - - - - - - - - - - - - - - - - - - - - - - - -
16

                                   Jackie Olexa White
17

                             Registered Merit Reporter
18

           - - - - - - - - - - - - - - - - - - - - - - - - - - -
19
20
21
22
23
24
25      Job No. 150002

                              TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 65-3 Filed: 05/19/19 Page: 2 of 3 PAGEID #: 1587


                                                                                 Page 35
 1                            GREGORY ANGLIN

 2       Q.           But was it this year, 2018?                            09:32:37

 3       A.           No, maybe a year ago.           A year, year and a     09:32:41

 4       half ago.                                                           09:32:45

 5       Q.           When is the last time you spoke with him?              09:32:46

 6       A.           Just a few days ago.                                   09:32:49

 7       Q.           And what do you recall about that                      09:32:51

 8       conversation?                                                       09:32:54

 9       A.           Just catching up, dad stuff, told him I                09:32:56

10       was mad about having to come in today.                              09:32:59

11       Q.           Was it a phone call?          Was it an in-person      09:33:01

12       meeting?                                                            09:33:03

13       A.           Phone call.                                            09:33:04

14       Q.           And where was he calling from?                         09:33:04

15       A.           I don't know.                                          09:33:06

16       Q.           Did you receive a call on your cell phone?             09:33:08

17       Did you receive a call on your home phone?                  Where   09:33:10

18       were you when you received the call?                                09:33:13

19       A.           It was my cell phone.                                  09:33:15

20       Q.           Does your cell phone tell you the incoming             09:33:16

21       number?                                                             09:33:19

22       A.           Yes.                                                   09:33:19

23       Q.           And what was the incoming number?                      09:33:19

24       A.           I don't recall.                                        09:33:21

25       Q.           Was it an international number?                        09:33:22



                              TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 65-3 Filed: 05/19/19 Page: 3 of 3 PAGEID #: 1588


                                                                                 Page 36
 1                             GREGORY ANGLIN

 2       A.           No, I don't believe it is.                              09:33:24

 3       Q.           Okay.    Do you know what area code it was?             09:33:26

 4       A.           I don't.     I should have brought that.            I   09:33:30

 5       guess, I didn't.                                                     09:33:32

 6       Q.           Okay.    Do you have that information?                  09:33:34

 7       A.           I have it in my car.                                    09:33:37

 8       Q.           Okay.    Perhaps we can take a break, and if            09:33:38

 9       your attorney agrees, we can get that number.                        09:33:41

10                    In your most recent conversation, did you               09:33:47

11       talk about the Daily Stormer website with Mr. Andrew                 09:33:49

12       Anglin?                                                              09:33:54

13       A.           No.                                                     09:33:56

14       Q.           Did you talk about Moonbase?                            09:33:58

15       A.           No.                                                     09:34:00

16       Q.           You mentioned that you told him you were                09:34:02

17       mad about having to appear for a deposition.                         09:34:04

18       A.           Right.                                                  09:34:06

19       Q.           Did you tell him what the deposition                    09:34:06

20       involved?                                                            09:34:08

21       A.           I think he already knew what the                        09:34:10

22       deposition involved.        I didn't have to tell him.               09:34:12

23       Q.           Okay.    And what did he say to you about               09:34:14

24       it?                                                                  09:34:16

25       A.           He said he was sorry that was the case.                 09:34:17



                               TSG Reporting - Worldwide   877-702-9580
